Citation Nr: 0433341	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for lumbar degenerative 
arthritis, with post operative residuals of a 
hemilaminectomy, secondary to a low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst  




INTRODUCTION

The veteran served on active duty from May 1967 to February 
1969 and had inactive duty for training in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003).  

While correspondence dated in May 2002 satisfies the 
requirements of the aforementioned law and regulation, 
additional development is required to assist the veteran in 
obtaining evidence in support of his claim.

The veteran is currently service-connection for low back 
strain.  He contends that lumbar arthritis, to include post 
operative residuals of a hemilaminectomy, is related to his 
low back strain.  A September 2002 VA examiner opined that 
there was no direct relationship between the veteran's 
arthritis and his low back strain.  In cases involving 
secondary service connection, the examiner must consider more 
than whether a direct relationship exists between the two 
disorders.  The examiner must address the relationship 
between the service-connected disorder and nonservice-
connected disorder in terms of aggravation.  See 38 C.F.R. 
§ 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  
Until such a medical determination is made on that point, the 
Board cannot render a decision.

The Board also notes that the record indicated the veteran 
had a work related back injury in the 1980s.  Correspondence 
dated in 1985 from the veteran's attorney indicates a 
Workmen's Compensation claim was file.  The RO should attempt 
to obtain the records associated with the workmen's 
compensation claim.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request further information regarding any 
work related injuries to include any 
Workmen's Compensation claim filed in 
connection with any low back injury.  The 
RO should obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), is to be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

2.  Upon completion of the development 
described above, the veteran should be 
scheduled for a VA orthopedic examination 
to ascertain the nature and etiology of 
his lumbar degenerative arthritis, with 
post operative residuals of a 
hemilaminectomy.  All tests and studies 
needed to make this determination should 
be ordered.  The claims folder must be 
provided to and reviewed by the 
physician.  Thereafter, the physician 
must opine whether it is at least as not 
that the veteran's chronic low back 
strain permanently aggravates lumbar 
degenerative arthritis.  If so, the 
degree of aggravation should be expressed 
in percentage terms.  The physician must 
fully explain the rationale behind any 
opinion offered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

4.  The RO should review the examination 
report to ensure complete compliance with 
the directives of this REMAND.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
readjudicate the claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




